McAdam, J.
The defendant — upon a verified petition, setting forth that the action is brought to recover $1,505.55 upon a policy of fire insurance; that the plaintiff is a subject of the queen of Great Britain; that the defendant is a corporation created under the laws of the republic of France, and that the matters in dispute arise under the laws of the United States — seeks to remove the action into the United States circuit court for trial, pursuant to the acts of congress authorizing such a transfer in certain specified cases wherein the defendant is an alien ( U. S. Rev. Stat., secs 639, 640).
The defendant is to be regarded, for the purposes of federal jurisdiction, as if it were a natural person and a citizen of the republic of France, under whose laws it was created (Rimple *132agt. Delaware and R. Canal Company, 14 How. [ U. S.], 1, 80; Id., 446; Id., 468; Marshall agt. Baltimore and Ohio R. R. Co., 16 id., 314; Stevens agt. Phenix Ins. Co., 41 N. Y., 149; Barney agt. Globe Bank, 2 Am. Law. Reg. [N. S.], 221).
The defendant is, therefore, an alien within the meaning of section 639 (supra). The difficulty the defendant has to contend with is that the plaintiff is also an alien, and it has been held that the courts of the United States have not jurisdiction of suits between aliens, but only where an alien or aliens constitute one party and a citizen or citizens the other (Mossman agt. Higginson, 4 Dallas, 12; Martilet agt. Murray, 4 Cranch, 46; Hodgson agt. Bousback, 5 Cranch, 303; Hard agt. Arcdonde, 1 Paine, 410; Dennistown agt. N. Y. and New Haven R. R. Co., 1 Hilton, 65; Galvin agt. Boutwell, 9 Blatch. C. C., 410), and that actions between aliens cannot be transferred by and from the state courts on the sole ground of .alienism.
The petition is also defective in not alleging facts which show the case to be one of federal cognizance. It should have been stated how and in what manner the matters in dispute arise under the laws of the United States (Dillon on Removal of Causes, p. 64), for the plaintiff’s complaint, standing alone, does not indicate that any such question can possibly arise in reference to any of the matters therein alleged.
The motion to remove the action to the United States circuit court will, therefore, be denied, with ten dollars costs.